United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bolingbrook, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 12-1021
Issued: September 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 16, 2012 appellant filed a timely appeal from a March 14, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying a hearing. As the
most recent merit decision of OWCP was issued on July 19, 2001, more than 180 days from the
date of appeal, the Board has no jurisdiction over the merits of the claim.1 Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied a request for an oral hearing.

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

On appeal, appellant asserts that a position offered to her in 2001 was not suitable work.
She also contends that she was not made aware of the job offer OWCP found that she refused.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision and order issued
January 11, 2012,3 the Board affirmed OWCP’s March 2, 2011 nonmerit decision denying
appellant’s request for a hearing on the grounds that the request was not filed within 30 days of
July 19, 2001, the date of the most recent merit decision in the case. The July 19, 2001 decision
terminated appellant’s wage-loss compensation benefits and schedule award eligibility on the
grounds that she refused an offer of suitable work. The law and facts of the case as set forth in
the Board’s prior decision and order are incorporated by reference.4
In an undated letter received by OWCP’s Branch of Hearings and Review on March 7,
2012, appellant requested a “third review.”5 She contended that she did not refuse an offer of
suitable work. Appellant submitted employing establishment job applicant drug testing
information, state unemployment documents and copies of evidence previously of record. She
also provided a March 7, 2012 report from Dr. diGianfilippo, finding appellant’s condition
unchanged.
By decision dated March 14, 2012, OWCP denied appellant’s request for a hearing on the
grounds that it was not timely filed within 30 days of the July 19, 2001 decision. It exercised its
discretion by performing a limited review of the evidence and further denied appellant’s request
as the issue in the case could be addressed equally well pursuant to a valid request for
reconsideration.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA states unequivocally that a claimant not satisfied with a
decision of OWCP has a right, upon timely request, to a hearing before an OWCP
representative.6 Section 10.615 of Title 20 of the Code of Federal Regulations provides that a
hearing is a review of an adverse decision by an OWCP hearing representative. Initially, the
claimant can choose between two formats: an oral hearing or a review of the written record.7
A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark or other carrier’s date marking of
3

Docket No. 11-1022 (issued January 11, 2012).

4

During the pendency of the prior appeal, appellant submitted chart notes dated from December 9, 2010 to
July 13, 2011 from Dr. Anthony diGianfilippo, an attending Board-certified neurosurgeon.

5

On its face, appellant addressed the Board, referencing the January 11, 2012 decision and order. However, she
mailed the letter to OWCP’s Branch of Hearings and Review. Therefore, OWCP interpreted appellant’s letter as
a request for a hearing before OWCP’s Branch of Hearings and Review.

6

5 U.S.C. § 8124 (b)(1). See A.B., 58 ECAB 546 (2007); Joe Brewer, 48 ECAB 411 (1997).

7

20 C.F.R. § 10.615.

2

the request.8 OWCP has discretion, however, to grant or deny a request that is made after this
30-day period.9 In such a case, it will determine whether to grant a discretionary hearing and, if
not, will so advise the claimant with reasons.10
ANALYSIS
OWCP accepted that appellant sustained traumatic right ankle, left knee and left wrist
injuries and a lumbar strain when she tripped and fell on July 31, 2000. Appellant stopped work
on the date of injury and did not return. Pursuant to the first appeal, OWCP found that she failed
to respond to the employing establishment’s July 6, 2001 job offer, a position approved by her
attending physician. It terminated appellant’s wage-loss compensation benefits and schedule
award eligibility by decision dated July 19, 2001. Appellant had 30 days from the date of that
decision to make a timely request for a hearing. Pursuant to the present appeal, her letter
requesting an oral hearing was received by OWCP on March 7, 2012, after the 30-day time
period has elapsed. Although the postmark was not retained, the letter references the Board’s
January 11, 2012 decision. This establishes that the letter was mailed more than 30 days after
July 19, 2001. Thus, OWCP properly found that appellant’s request for an oral hearing was not
timely filed under section 8124(b)(1) of FECA and that she was not entitled to a hearing as a
matter of right.
OWCP then exercised its discretion and denied appellant’s request for a hearing on the
additional grounds that she could address the refusal of suitable work issue in her case equally
well by submitting relevant evidence accompanying a valid request for reconsideration. Because
reconsideration exists as an alternative appeal right to address the issues raised by OWCP’s
July 19, 2001 decision, the Board finds that OWCP did not abuse its discretion in denying
appellant’s untimely request for an oral hearing.11
On appeal, appellant asserts that a position offered to her in 2001 was not suitable work.
She also contends that the employing establishment did not make her aware of the position that
she was found to have refused. As stated above, the Board does not have jurisdiction over the
merits of the case on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a hearing as
untimely.

8

Id. at § 10.616(a).

9

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

10

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

11

See Gerard F. Workinger, 56 ECAB 259 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 14, 2012 is affirmed.
Issued: September 21, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

